Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the claims filed 05/19/2021. 
4.	Claims 1, 8 and 15 are independent claims.
5.	The office action is made Non-Final.

Examiner Note
6.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

9.	Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Oberbreckling et al (US 20180075104 A1) hereinafter as Oberbreckling.

10.	Regarding claim 1, Oberbreckling teaches a method of associating data from a plurality of databases, the method comprising: 
accessing a first database and a second database, wherein the first database 5comprises a first dataset of object descriptions associated with a plurality of objects as per a first schema, and wherein the second database comprises a second dataset of object descriptions associated with the plurality of objects as per a second schema ([0098], “Knowledge service 310 can implement a method to determine the semantic similarity between two or more datasets” [0099], “Knowledge service 310... unsupervised machine learning tool, such as Word2Vec, to analyze an input data set.  Word2Vec can receive a text input (e.g., a text corpus from a large data source) and generate a vector representation of each input word.” [0111], “The input data set may be associated with a term descriptive of the domain to which the input data set is most similar”, [0114], “Data discovery engine 344 can process datasets from multiple data sources to determine, or "discover" a relationship between the datasets.”, [0115]- [0116], “data discovery engine 344 may implement one or more techniques for cross-source relationship discovery.  Relationship discovery may include determining a relationship between a subset of data, such as a relationship between a pair of columns, or column pair, each column in a different dataset of the datasets that are compared.  Given two datasets to process for relationship discovery, data discovery engine 344 can identify and recommends a ranked subset of column pairs between two compared datasets.” [0180], “different database schema data types” “classifying the column data into a familiar database schema data type... Word2Vec may not be usable to identify a descriptive label for the words (e.g., "tire manufacturers").  Knowledge service 310 may implement operations to categorize the related words using a curated knowledge source 340 (e.g., YAGO, from the Max Planck Institute for Informatics).  Using information from a knowledge source 340, knowledge service 310 can add additional, related data to the input data set.”); 
identifying a first set of expressions and a second set of expressions corresponding to the first dataset and the second dataset, respectively, wherein each 10expression of the first set of expressions and the second set of expressions comprises of at least one entry encoded using alphanumerical characters and defines an attribute of an object from the plurality of objects ([0077]-[0079], “Patterns may be identified using a collection of regular expressions, each having a label ("tag") and being defined by a category.  The data may be compared to different types of patterns to identify a pattern.”); 
determining a first set of clusters and a second set of clusters corresponding to the first database and the second database, respectively, based on at least one of 15domain data associated with the plurality of objects, an object category associated with the plurality of objects, a set of domain rules, the first set of expressions, and the second set of expressions, wherein each cluster in the first set of clusters comprises a corresponding first set of contextually similar objects from the plurality of objects and each cluster in the second set of clusters comprises a corresponding 20second set of contextually similar objects from the plurality of objects ([0053], [0055], “Big Data Cluster”, [0083]-[0084], “a knowledge domain”, [0099], “identify that input words are related (e.g., identifying input words that are clustered closely together within a vector space), Word2Vec may not be usable to identify a descriptive label for the words (e.g., "tire manufacturers").”, [0108]-[0109], “Knowledge service 310 can determine information about knowledge groups (e.g., domains or categories)”, [0111]); and 
creating a relational database based on a set of relationships and a mapping function determined based on the first set of clusters and the second set of clusters, wherein the relational database comprises a mapping between at least one of the first set of clusters and the second set of clusters, the first set of expressions and the second 25set of expressions, the first set of contextually similar objects and the second set of contextually similar objects, and the first schema and the second schema ([0046], [0086], Fig 6, [0117], [0152], [0155]-[0156], [0190], [0196]).  

11.	Regarding claim 2, Oberbreckling teaches the invention as claimed in claim 1 above and further teaches receiving a query comprising at least one of an object from the plurality of 30objects and at least a part of an object description associated with the object ([0068], [0081], [0097]); 
27identifying at least one of a cluster, an object, and an expression from the first set of clusters, the first set of contextually similar objects, and the first set of expressions, respectively, based on the query ([0053], [0055], “Big Data Cluster”, [0083]-[0084], “a knowledge domain”, [0099], “identify that input words are related (e.g., identifying input words that are clustered closely together within a vector space), Word2Vec may not be usable to identify a descriptive label for the words (e.g., "tire manufacturers").”, [0108]-[0109], “Knowledge service 310 can determine information about knowledge groups (e.g., domains or categories)”, [0111], see also [0077]-[0079], “Patterns may be identified using a collection of regular expressions, each having a label ("tag") and being defined by a category.  The data may be compared to different types of patterns to identify a pattern.”); 
identifying at least one of a cluster, an object, and an expression from the 5second set of clusters, the second set of contextually similar objects, and the second set of expressions, respectively, based on the mapping defined in the relational database ([0046], [0086], Fig 6, [0117], [0152], [0155]- [0156], [0190], [0196]); and 
providing at least one of the identified clusters, objects, and expressions as an output to the query ([0053], big data cluster 210, [0066], [0099], “vector representation of each input word”, “Word2Vec” [0109], [0165]).  
12.	Regarding claim 3, Oberbreckling teaches the invention as claimed in claim 1 above and further teaches determining an expression in the second set of expressions that matches an expression of the first set of expressions based on at least one or more of a statistical analysis of co-occurrences technique, a supervised machine learning technique, an unsupervised machine learning technique, and a 15reinforcement learning technique, wherein the supervised machine learning technique comprises one or more of deep neural networks, Siamese-like networks, and neural collaborative filtering, and wherein the unsupervised machine learning technique comprises one or more of recurrent autoencoders, word embeddings, and topic modelling ([0099], [0156]).  

2013.	Regarding claim 4, Oberbreckling teaches the invention as claimed in claim 1 above and further teaches wherein the determining of the first set of clusters and second set of clusters comprises performing at least one of a rule-based technique or an Artificial Intelligence (AI) based technique, wherein: 
the performing of the rule-based technique comprises: 
analysing the first schema and the second schema; and 
25extracting the set of domain rules based on the analysing, wherein the set of domain rules correspond to an order of object attributes for one or more object categories; and 
determining the first set of clusters and the second set of clusters based on the extracted set of domain rules; or 30the performing of the Al based technique comprises: 
28analysing the first set of expressions and the second set of expressions; and 
determining the first set of clusters and the second set of clusters based on a semantic and contextual similarity between the expressions in the first set 5of expressions and the second set of expressions, respectively ([0053], [0055], “Big Data Cluster”, [0083]-[0084], “a knowledge domain”, [0099], “identify that input words are related (e.g., identifying input words that are clustered closely together within a vector space), Word2Vec may not be usable to identify a descriptive label for the words (e.g., "tire manufacturers").”, [0108]-[0109], “Knowledge service 310 can determine information about knowledge groups (e.g., domains or categories)”, [0111]).  
14.	Regarding claim 5, Oberbreckling teaches the invention as claimed in claim 1 above and further teaches identifying the corresponding first set of contextually similar objects and the corresponding second set of contextually similar objects based on one of the domain data and contextual similarity, wherein the contextual 10similarity is based at least on the domain data, the first set of expressions, and the second set of expressions ([0064], [0080], [0083]- [0084], [0086], [0098]).  

15.	Regarding claim 6, Oberbreckling teaches the invention as claimed in claim 1 above and further teaches wherein the mapping in the relational database is stored as a knowledge graph defining the set of relationships between at least one of the first set of 15clusters and the second set of clusters, the first set of expressions and the second set of expressions, the first set of contextually similar objects and the second set of contextually similar objects and the first schema and the second schema, wherein the method further comprises: 
providing the knowledge graph to a user; 
20receiving a user input for updating at least one relationship from the set of relationships; 
updating the at least one relationship to generate an updated knowledge graph; and 
storing the updated knowledge graph in a central storage accessible to a 25plurality of authenticated computing terminals ([0051]- [0053], [0056], [0068]- [0069], [0102]-[0103], [0130]).  

16.	Regarding claim 7, Oberbreckling teaches the invention as claimed in claim 1 above and further teaches wherein the mapping in the relational database is stored as a knowledge graph defining the set of relationships between at least one of the first set of clusters and the second set of clusters, the first set of expressions and the second set of 30expressions, the first set of contextually similar objects and the second set of contextually 29similar objects and the first schema and the second schema, wherein the method further comprises: 
obtaining an update to at least one of the domain data and at least one relationship in the set of relationships; 
5updating the knowledge graph based on the obtained update; and 
storing the updated knowledge graph in a central storage accessible to a plurality of authenticated computing terminals ([0051]- [0053], [0056], [0068]- [0069], [0102]- [0103], [0130]).

17.	Regarding claims 8-14, those claims recite a system performs the method of claims 1-7 respectively and are rejected under the same rationale.
18.	Regarding claims 15-21, those claims recite a non-transitory medium comprising computer-executable instructions which, when executed by a processor, cause the processor to performs the method of claims 1-7 respectively and are rejected under the same rationale.

CONCLUSION
19.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Chan et al (US 20150254330 A1)
Murray et al (US 20180075115 A1)
Holmberg et al (US 20130124545 A1)
Dorsett et al (US 20040088117 A1)
Taylor et al (US 20210342541 A1)
Mccarthy et al (US 20210216881 A1)
Fung Moo et al (US 20210201169 A1)
Hertz et al (US 20190354544 A1)
Gabalden Royval et al (US 20180137424 A1)
Kale et al (US 20180052884 A1)
Michalak et al (US 9535902 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169